--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.10


EMPLOYMENT AGREEMENT


 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on February 2,
2011, between Bonds.com Group, Inc., a Delaware corporation (the “Company” or
the “Employer”), and Michael O. Sanderson (“Executive”).
 
Background
 
The Company and Executive mutually desire to enter into an agreement containing
the terms and conditions pursuant to which the Company will employ Executive
from and after the Effective Date.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 4 hereof (such period of employment hereunder
referred to herein as the “Employment Period”).
 
2.           Position and Duties.
 
(a)           Position.  During the Employment Period, Executive shall serve as
the Chief Executive Officer of the Company and shall perform the duties,
responsibilities, functions and authority customarily associated with such
position, subject to the power and authority of the Company’s Board of Directors
(including any committee thereof) (the “Board”).  During the Employment Period,
Executive shall render such administrative, financial and other executive and
managerial services to the Company and its Subsidiaries as the Board may from
time to time direct which shall be consistent with Executive’s position as Chief
Executive Officer.
 
(b)           General Duties.  During the Employment Period, Executive shall
report to, and operate under the direction and supervision of the Board. The
Executive shall devote Executive’s best efforts and full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries.  Executive shall perform such obligations, duties,
responsibilities, functions and authority to the best of his abilities in a
diligent, trustworthy, professional, courteous and efficient manner and shall
comply with the Company’s and its Subsidiaries’ policies and procedures in all
respects.  In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board and shall support and cooperate
with the Company’s and its Subsidiaries’ efforts to expand their businesses and
operate profitably and in conformity with the business and strategic plans
approved by the Board.  So long as Executive is employed by the Company,
Executive shall not, without the prior written consent of the Board, perform
other services for compensation.

3.           Compensation and Benefits.
 
(a)           Base Salary.  During the Employment Period, Executive’s initial
base salary shall be $300,000 per annum, and shall be subject to review by the
Board on an annual basis commencing January 1, 2012 (as adjusted from time to
time, the “Base Salary”), which salary shall be payable by the Company in
regular installments in accordance with the Company’s general payroll practices
(as in effect from time to time).  Executive’s Base Salary for any partial year
will be based upon the actual number of days elapsed in such year.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Performance Bonus.  For 2011, or until such later future year when
the Company first achieves four consecutive quarters of positive EBITDA and a
minimum EBITDA of $5,000,000, the Executive will be eligible for an annual bonus
opportunity up to 100% of Base Salary at the discretion of the Compensation
Committee based on its evaluation of the Executive’s performance and taking into
account the financial strength and cash flow position of the Company (the
“Performance Bonus”). Commencing for the year after the Company first achieves
four consecutive quarters of positive EBITDA and a minimum EBITDA of $5,000,000
(and from that year forward), the Executive will be eligible for a Performance
Bonus equal to 5% of EBITDA.  Any earned Performance Bonus will be paid during
the following year within 30 days after the Company’s receipt of its audited
financial statements for such year, but in any event no later than the end of
such year.
 
(c)           Option Grant.  The Company shall grant to Executive an option to
purchase a number of shares of the Company’s common stock equal to 5% of the
Company’s issued and outstanding shares of common stock on the date of grant
(calculated assuming the exercise and conversion of warrants and other
securities exercisable or convertible for shares of common stock, including
options granted to current and former directors, executives and employees but
excluding contingently issuable performance shares).  The option will be granted
promptly following the effectiveness of the Authorized Share Increase (as such
term is defined in the Unit Purchase Agreement, dated as of February 2, 2011, by
and among the Company and the other parties identified therein).  The exercise
price for 50% of the option shares will be equal to the fair market value per
share of common stock as determined in accordance with the 2011 Equity Plan as
of the grant date (the “Ordinary Priced Option Shares”), and the exercise price
for the other 50% of the option shares will be at a 50% premium to such price
(the “Premium Priced Option Shares”).  Fifty percent of the Ordinary Priced
Option Shares shall be fully vested and exercisable on the date of grant.  The
balance of the Ordinary Priced Option Shares and all of the Premium Priced
Option Shares shall vest quarterly in equal amounts over a subsequent period of
four years from the date of grant; provided that the balance of the Ordinary
Priced Options Shares shall vest first before there is any vesting of the
Premium Priced Option Shares.  The maximum term of the options will be seven
years.  The options will otherwise be granted to Executive pursuant to the form
of option agreement attached as Exhibit A hereto (the “Option Agreement”).
 
(d)           Other Benefits.  In addition to (but without duplication of) the
Base Salary and any Performance Bonus payable to Executive pursuant to this
Section 3, during the Employment Period, Executive shall be entitled (i) to four
weeks of paid vacation per year and (ii) subject to applicable eligibility
requirements, to such other benefits as are approved by the Board and made
available to the senior management of the Company and its Subsidiaries.
Executive acknowledges that nothing in this Agreement obligates or requires the
Company to offer any benefit plans, policies or programs or prevents the Company
from terminating or modifying any benefit plan, policy or program that it may
from time to time offer.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Expenses.  During the Employment Period, the Company shall
reimburse Executive for all reasonable out-of-pocket business expenses incurred
by Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.
 
4.           Term and Termination.
 
(a)           Term and Termination.  The Employment Period shall begin on the
Effective Date and shall terminate upon the earlier of (i) immediately upon
Executive’s death or Disability, (ii) the date of termination set forth in a
written notice of termination delivered to Executive by the Company (after
determination by its Board) for any reason (whether for Cause or without Cause),
and (iii) on a date of termination set forth in a written notice of Executive’s
resignation delivered to the Company by Executive (which date shall be no less
than 30 days after the Company’s receipt of such written notice, unless waived
by the Company in writing) (the time between any notice under this clause (iii)
and the date of termination is referred to herein as the “Notice Period”).  If
the Executive elects to terminate his employment hereunder, the Company may in
its absolute and total discretion elect to require Executive to cause such
termination to be effective immediately by providing Executive written notice of
such election and by paying Executive his normal Base Salary for the remainder
of the Notice Period.  Subject to Section 4(h)(A), Executive’s “Termination
Date” shall be Executive’s last day of work or, if applicable, the last day of
the Notice Period.
 
(b)           Termination by the Company without Cause or by Executive with Good
Reason.  If the Executive’s employment is terminated by the Company without
Cause or if the Executive resigns from the Company with Good Reason, then
Executive shall be entitled to receive:


(i)           an amount equal to Executive’s Base Salary through the Termination
Date, plus continuation of Executive’s Base Salary for a period of 18 months
from and after the Termination Date (the “Severance Period”), in each case
payable ratably over such period in regular installments in accordance with the
Company’s general payroll practices as in effect on the Termination Date;


(ii)          any Performance Bonus amounts pursuant to Section 3(b) (if any)
earned, but not yet paid, to Executive in respect of the year that ended on or
prior to the Termination Date, which amount shall be paid at the same time and
on the same terms it would have been paid pursuant to Section 3(b);


(iii)         reimbursement of reimbursable expenses incurred on or prior to the
Termination Date in accordance with Section 3(e); and


(iv)         reimbursement of Executive’s COBRA premiums for continued health
insurance coverage for the Executive and his dependents through the end of the
Severance Period (such reimbursement to be made promptly upon Executive’s
submission of proof of payment by the Executive) or until such earlier date as
Executive is eligible for substantially similar health insurance benefits from a
subsequent employer, but only if providing such benefit is permitted under
applicable law and does not result in excise taxes, fines or penalties for the
Company or the Company’s group health insurance plan;

 
3

--------------------------------------------------------------------------------

 


in each case, if and only if Executive has executed and delivered to the Company
a General Release in form and substance as set forth in Exhibit B (the “General
Release”) attached hereto and the General Release has become effective by the
date that is sixty (60) days after the Termination Date (the “Required Release
Date”), and, in each case, only so long as Executive has not revoked or breached
the provisions of the General Release or breached the provisions of Sections 5
and 6 hereof; and Executive shall not be entitled to any other salary, bonuses,
employee benefits or other compensation after termination of the Employment
Period, except as otherwise specifically provided for under the Company’s
employee benefit plans or as otherwise expressly required by applicable law. The
payments under (i) above shall commence on the first payroll date following the
date on which the General Release becomes effective (the “Release Effective
Date”) and shall continue for the remaining term of the Severance Period;
provided that such first payment shall include all amounts that otherwise would
have been paid prior to the date the first payment is made had such payments
commenced immediately upon the Termination Date. Any amount otherwise payable
under (ii), (iii) or (iv) above prior to the Release Effective Date shall be
paid on the first payroll date after the Release Effective Date. Notwithstanding
the two preceding sentences, if the Termination Date and the Required Release
Date are in different calendar years, such payments shall commence or be paid,
as the case may be, on the first payroll date of the second year (regardless of
when the Release Effective Date occurs). In any event, if the General Release is
not effective by the Required Release Date, the Executive shall forfeit all
rights to receive the compensation under this Section 4(b).


(c)           Termination Upon Death or Disability.   If the Executive’s
employment is terminated due to Executive’s death or Disability, then Executive
or his guardian, administrator, heirs or successors, as the case may be, shall
be entitled to receive:


(i)           an amount equal to Executive’s Base Salary through the Termination
Date, payable ratably in accordance with the Company’s general payroll practices
as in effect on the Termination Date;


(ii)          any Performance Bonus amounts pursuant to Section 3(b) (if any)
earned, but not yet paid, to Executive in respect of a fiscal quarter that ended
on or prior to the Termination Date, which amount shall be paid at the same time
and on the same terms it would have been paid pursuant to Section 3(b); and


(iii)         reimbursement of reimbursable expenses incurred on or prior to the
Termination Date in accordance with Section 3(e);


and Executive shall not be entitled to any other salary, bonuses, employee
benefits or other compensation after termination of the Employment Period,
except as otherwise specifically provided for under the Company’s employee
benefit plans or as otherwise expressly required by applicable law.


(d)           Other Termination.  If the Executive’s employment is terminated by
the Company for Cause, by Executive’s resignation without Good Reason, or for
any other reason not addressed herein, then Executive shall be entitled to
receive only (i) Executive’s Base Salary through the Termination Date, and
(ii) reimbursement of reimbursable expenses incurred on or prior to the
Termination Date in accordance with Section 3(e), and Executive shall not be
entitled to any other salary, bonuses, benefits or other compensation after
termination of Executive’s employment, except as otherwise specifically provided
under the Company’s employee benefit plans or as otherwise expressly required
under applicable law.

 
4

--------------------------------------------------------------------------------

 


(e)           No Other Benefits.  Except as otherwise expressly provided herein,
Executive shall not be entitled to any other salary, bonuses, employee benefits
or compensation from the Company or its Subsidiaries after the termination of
Executive’s employment and all of Executive’s rights to salary, bonuses,
employee benefits and other compensation hereunder which would have accrued or
become payable after the Termination Date (other than vested retirement benefits
accrued on or prior to the termination or expiration of Executive’s employment,
accrued insurance benefits or other amounts owing hereunder as of the date of
such termination or expiration that have not yet been paid) shall cease upon
such termination or expiration, other than as expressly required under
applicable law (such as COBRA).  For avoidance of doubt, it is the express
intent of the Company and the Executive that in no event shall Executive be
entitled to receive any amounts upon a termination of the Executive’s employment
other than the amounts expressly contemplated by this Agreement.  In furtherance
of the foregoing, in the event that the Company may terminate Executive’s
employment on the basis that it is for Cause and it is ultimately determined
that such termination was without Cause, it shall not be deemed a breach of this
Agreement and Executive shall only be entitled to the amounts expressly provided
for in this Agreement in connection with a termination of Executive by the
Company without Cause.
 
(f)           Offset.  The Company may offset any bona fide amounts not in
dispute that Executive owes it or any of its Subsidiaries against any amounts it
or any of its Subsidiaries owes Executive hereunder.


(g)           No Obligation to Mitigate.  The Executive shall have no obligation
to mitigate the post-Termination Date payments and benefits under this Agreement
and such payments and benefits under this Agreement (except for reimbursement of
COBRA premiums as set forth above) shall not be reduced or limited by any
amounts received from a subsequent employer, as a common law employee or
otherwise.


(h)           Section 409A.
 
(A)           Separation from Service. To the extent necessary to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), for
purposes of determining Executive’s entitlement to payments or benefits required
to be paid under this Agreement on account of a termination of Executive’s
employment, “termination of employment” and variations thereof shall mean
Executive’s “separation from service” from the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h) promulgated thereunder, and the “Termination
Date” shall be the date of Executive’s separation from service.

 
(B)           Delay of Severance if a Specified Employee. Notwithstanding
anything to the contrary in this Agreement, if the Executive is a “specified
employee” of the Company within the meaning of Section 409A of the Code on the
date of Executive’s separation from service (as determined by the Company), if
and to the extent that the payments or benefits required to be paid under this
Agreement on account of Executive’s separation from service constitute deferred
compensation within the meaning of Section 409A of the Code, no such payments or
benefits shall be payable to Executive before the date that is six (6) months
after the date of Executive’s separation from service (the “Six Month Date”).
Instead, all such amounts shall be accumulated and paid in a single lump sum to
Executive on the first payroll date after the Six Month Date. All payments or
benefits otherwise required to be paid on or after the Six Month Date shall not
be affected by this Section 4(h)(B) and shall be paid in accordance with the
payment schedule applicable to such payment or benefit under this
Agreement.  Prior to the imposition of the six month delay as set forth in this
Section 4(h)(B), it is intended that (x) each installment under this Agreement
be regarded as a separate “payment” for purposes of Section 409A of the Code,
and (b) all payments or benefits provided under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This Section 4(h)(B)
is intended to comply with the requirements of Section 409A(a)(2)(B)(i) of the
Code and shall be interpreted consistently therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
(C)           General. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and the parties hereby agree to use
reasonable efforts to amend this agreement as and when necessary to conform to
or otherwise properly reflect any guidance issued under Section 409A after the
date hereof without violating Section 409A in a manner that preserves the
original intent of the parties to the maximum extent possible. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code.  All reimbursements for expenses paid pursuant hereto that
constitute taxable income to Executive shall in no event be paid later than the
end of the calendar year next following the calendar year in which Executive
incurs such expense or pays such related tax, provided that Executive timely
submits such expenses for reimbursement in accordance with this Agreement and
Company policy.  Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.
Notwithstanding anything to the contrary, the Company shall not be liable to
Executive or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any payments under this Agreement are subject to taxes, penalties or
interest as a result of failing to comply with Section 409A of the Code.
 
5.           Nondisclosure and Nonuse of Proprietary Information; Ownership of
Intellectual Property.
 
(a)           Protection of Proprietary Information.  Executive acknowledges
that the continued success of the Company and its Subsidiaries and Affiliates
depends upon the use and protection of a large body of Proprietary
Information.  Executive agrees that he or she shall not disclose or use at any
time, either during his or her employment with the Company or thereafter, any
Proprietary Information of which Executive is or becomes aware, whether or not
such information is developed by Executive, except to the extent that such
disclosure or use is directly related to and required by Executive’s performance
of duties assigned to Executive by the Board or otherwise under this
Agreement.  Executive shall take all reasonable and appropriate steps to
safeguard Proprietary Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The foregoing shall not, however, prohibit
disclosure by Executive of Proprietary Information that has been published in a
form generally available to the public prior to the date Executive proposes to
disclose such information.  Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.  Executive agrees to deliver
immediately to the Company at the termination of his employment, or at any other
time the Company may request in writing, all copies and embodiments, in whatever
form, of memoranda, notes, plans, records, reports and other documents (and
copies thereof), relating to the business of the Company or its Subsidiaries or
Affiliates (including, without limitation, all Proprietary Information or
Intellectual Property) that he may then possess or have under his control.


(b)           Use of Confidential Information.  At all times during Executive’s
employment and thereafter, Executive shall not use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
Person to whom Executive has an obligation of confidentiality, and shall not
bring onto the premises of the Company or its Subsidiaries or Affiliates any
unpublished documents or any property belonging to any former employer or any
other person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or person.  Executive shall use
in the performance of his duties only information that is (i) generally known
and used by persons with training and experience comparable to Executive’s and
that is (x) common knowledge in the industry or (y) is otherwise legally in the
public domain, (ii) otherwise provided or developed by the Company or its
Subsidiaries or Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or person.  If at any time during this employment with the
Company or any Subsidiary, Executive believes he is being asked to engage in
work that will, or will be likely to, jeopardize any confidentiality or other
obligations Executive may have to former employers, Executive shall immediately
advise the Board so that Executive’s duties can be modified
appropriately.  Executive represents and warrants to the Company that Executive
took nothing with him which belonged to any former employer when Executive left
his prior position and that Executive has nothing that contains any information
which belongs to any former employer.  If at any time Executive discovers this
is incorrect, Executive shall promptly return any such materials to Executive’s
former employer.  The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Third-Party Information.  Executive understands that the Company
and its Subsidiaries and Affiliates will receive from third parties confidential
or proprietary information (“Third-Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  At all times during Executive’s employment and thereafter, and
without in any way limiting the provisions of Section 5(a) above, Executive will
hold Third-Party Information in the strictest confidence and will not disclose
to anyone (other than personnel of the Company or its Subsidiaries and
Affiliates who need to know such information in connection with their work for
the Company or such Subsidiaries and Affiliates) or use, except in connection
with his work for the Company or its Subsidiaries and Affiliates, Third-Party
Information unless expressly authorized by a member of the Board in writing.


(d)           Intellectual Property, Inventions and Patents.  In the event that
Executive during the term of his employment by the Company generates, authors,
conceives, develops, acquires, makes, reduces to practice or contributes to any
discovery, formula, Trade Secret, invention, innovation, improvement,
development, method of doing business, process, program, design, analysis,
drawing, report, data, software, firmware, logo, device, method, product or any
similar or related information, any copyrightable work or any Proprietary
Information (collectively, “Intellectual Property”), Executive acknowledges that
such Intellectual Property is and shall be the exclusive property of the Company
or one of its Subsidiaries.  Any copyrightable work prepared in whole or in part
by Executive shall to be deemed “a work made for hire” to the maximum extent
permitted under Section 201(b) of the 1976 Copyright Act as amended, and the
Company or one of its Subsidiaries shall own all of the rights comprised in the
copyright therein.  Without limiting the foregoing, Executive hereby assigns his
or her entire right, title and interest in and to all Intellectual Property to
the Company and its Subsidiaries.  During and after the term of Executive’s
employment with the Company, Executive shall promptly and fully disclose all
Intellectual Property to the Company and shall cooperate with the Company and
its Subsidiaries to establish, confirm and protect the Company’s and its
Subsidiaries’ interests in and rights and title to such Intellectual Property
(including, without limitation, providing reasonable assistance in securing
patent protection and copyright registrations and executing all documents as
reasonably requested by the Company, whether such requests occur prior to or
after termination of Executive’s employment with the Company).
 
6.           Non-Competition and Non-Solicitation.  Executive acknowledges that
in the course of Executive’s employment with the Company and its Subsidiaries
Executive has, and will continue to, become familiar with the Company’s and its
Subsidiaries’ trade secrets and with other Proprietary Information concerning
the Company and its Subsidiaries and that Executive’s services have been and
will be of special, unique and extraordinary value to the Company and its
Subsidiaries.  Therefore, in further consideration of the compensation to be
paid to Executive hereunder, Executive agrees that, without limiting any other
obligation pursuant to this Agreement:
 
(a)           Non-Compete.  At all times during Executive’s employment and for a
period thereafter of twelve months (the “Protection Period”), Executive shall
not directly or indirectly, either for Executive or for any other Person, own
any interest in, manage, control, participate in, consult with, render services
for, or in any other manner engage in any business with any Person (including,
without limitation, any division, group or franchise of a larger organization)
that engages in the Business anywhere in North America or in any other country
in which the Company or any of its Subsidiaries engages in the Business.  For
purposes of this Agreement, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any corporation,
partnership, joint venture or other entity, whether as a sole proprietor, owner,
stockholder, partner, joint venture, creditor or otherwise, or rendering any
direct or indirect service or assistance to any individual, corporation,
partnership, joint venture and other business entity (whether as a director,
officer, manager, supervisor, employee, agent, consultant or otherwise).  For
purposes of this Agreement, “Business” means, collectively, the electronic
trading of fixed income securities or any other businesses of the Company or any
of its Subsidiaries as such businesses exist at the Termination Date.  Nothing
herein shall prohibit Executive from owning not more than 2% of the outstanding
stock of any class of a corporation that is publicly traded, so long as
Executive has no active participation in the business of such corporation.

 
7

--------------------------------------------------------------------------------

 


(b)           Non-Solicitation.  At all times during Executive’s employment and
during the Protection Period, Executive shall not directly or indirectly through
another Person (other than on behalf of the Company and its Subsidiaries)
(i) induce or attempt to induce any employee or officer or independent
contractor of the Company or any of its Subsidiaries to leave the employ of, or
terminate its affiliation with, the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any of its Subsidiaries
and any such Person, (ii) hire or seek any business affiliation with any Person
who was an employee or officer or independent contractor of the Company or any
of its Subsidiaries within one year after such Person ceased to be an officer or
employee of the Company or any of its Subsidiaries, or (iii) induce or attempt
to induce any customer, client, supplier, licensee, referral source or other
business relation of the Company or any of its Subsidiaries to cease doing
business with the Company or such Subsidiary or in any way interfere with the
relationship between any such customer, client, supplier, licensee, referral
source or business relation and the Company or any such Subsidiary (including,
without limitation, making any negative statements or communications concerning
the Company or its Subsidiaries); provided, however, that the foregoing clause
(iii) shall not limit or restrict Executive from soliciting Persons for services
that do not directly compete with the Business.
 
(c)           Non-Disparagement.  Without limiting any other obligation of
Executive or the Company pursuant to this Agreement, each of Executive and the
Company hereby covenants and agrees that, except as may be required by
applicable law, shall not make any statement, written or verbal, in any forum or
media, or take any other action in disparagement of (i) in the case of
Executive, the Company or its Subsidiaries or Affiliates or any of their
respective past and present investors, officers, directors or employees or their
respective policies, business practices, processes, operations, products or
facilities or (ii) in the case of the Company, Executive, in either case, during
Executive’s employment or any time thereafter.
 
(d)           Blue-Pencil; Modification.  If, at the time of enforcement of
Section 5 or this Section 6, a court shall hold that the duration, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.  Executive
acknowledges that the restrictions contained in Section 5 and this Section 6 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.
 
(e)           Enforcement.  Because Executive’s services are unique and because
Executive has access to Proprietary Information, the parties hereto agree that,
in the event of the breach or a threatened breach by Executive of any of the
provisions of Section 5 or this Section 6, the Company and its Subsidiaries
would suffer irreparable harm and money damages would be an inadequate remedy
therefor, and in addition and supplementary to other rights and remedies
existing in its favor, the Company or any of its Subsidiaries shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security and without proof of
monetary damages or an inadequate remedy at law).  In addition, in the event of
an alleged breach or violation by Executive of this Section 6, (i) the
Protection Period shall be tolled until such breach or violation has been duly
cured, (ii) the Company and its Subsidiaries shall be entitled to recover from
Executive all profit, remuneration or other consideration that Executive gains
from breaching the covenant and damages that the Company suffers as a result of
the breach and (iii) reimbursement of all costs and expenses incurred by the
Company in enforcing those obligations or otherwise defending or prosecuting any
litigation arising out of Executive’s obligations, including premiums for bonds,
fees for experts and investigators, and legal fees, costs and expenses incurred
before a lawsuit is filed and in trial, appellate, bankruptcy and
judgment-execution proceedings.

 
8

--------------------------------------------------------------------------------

 
 
(f)           Additional Acknowledgments.  Executive acknowledges that the
provisions of Section 5 and this Section 6 are in consideration of:  (i)
employment with the Company, (ii) the issuance of any options or other
securities by the Company to Executive and (iii) additional good and valuable
consideration as set forth in this Agreement.  In addition, Executive agrees and
acknowledges that the restrictions contained in Section 5 and this Section 6 do
not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive’s ability to earn a living.  In addition,
Executive acknowledges (x) that the business of the Company and its Subsidiaries
will be conducted throughout North America and other jurisdictions where the
Company and its Subsidiaries conduct business, (y) notwithstanding the state of
organization or principal office of the Company or any of its Subsidiaries or
facilities, or any of their respective executives or employees (including
Executive), it is expected that the Company and its Subsidiaries will have
business activities and have valuable business relationships within its industry
throughout North America and other jurisdictions where the Company and its
Subsidiaries conduct business, and (z) as part of Executive’s responsibilities,
Executive will be traveling throughout North America and other jurisdictions
where the Company and its Subsidiaries conduct business during Executive’s
employment in furtherance of Employer’s business and its
relationships.  Executive agrees and acknowledges that the potential harm to the
Company and its Subsidiaries of the non-enforcement of any provision of Section
5 and this Section 6 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise.  Executive acknowledges that he or she
has carefully read this Agreement and consulted with legal counsel of
Executive’s choosing regarding its contents, has given careful consideration to
the restraints imposed upon Executive by this Agreement and is in full accord as
to their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its Subsidiaries now existing or to
be developed in the future.  Executive expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.
 
7.           Executive’s Representations.  Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound,
(b) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity and (c) upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms.  Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein.
 
8.           Survival.  Sections 4 through 23, inclusive, shall survive and
continue in full force in accordance with their terms notwithstanding the
expiration or termination of Executive’s employment.
 
 
9

--------------------------------------------------------------------------------

 

9.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 
Notices to Executive:
 
Michael O. Sanderson
_________________
_________________

 
Notices to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue
New York, NY  10017
Attn: Chairman of the Board

 
And to:
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
 
10.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
11.           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  For avoidance of doubt and without limiting the foregoing, the Company and
the Executive agree that any and all prior employment agreements, commitments or
arrangements between the Company and the Executive are hereby terminated.
 
12.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
 
13.           Counterparts.  This Agreement may be executed in separate
counterparts (including by means of facsimile and electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
 
 
10

--------------------------------------------------------------------------------

 

14.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his duties or obligations hereunder without the prior
written consent of the Company.
 
15.           Choice of Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
16.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the parties’
right to terminate this Agreement and Executive’s employment at will) shall
affect the validity, binding effect or enforceability of this Agreement or be
deemed to be an implied waiver of any provision of this Agreement.
 
17.           Insurance.  The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable.  Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.  Executive hereby
represents that Executive has no reason to believe that Executive’s life is not
insurable at rates now prevailing for healthy men of Executive’s age.
 
18.           Indemnification and Reimbursement of Payments on Behalf of
Executive.  The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in the Company (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity).  In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together (if such failure to withhold was at the written
direction of Executive or if Executive was informed in writing by the Company
that such deductions or withholdings were not made) with any interest, penalties
and related expenses thereto.
 
19.           Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER NEW
YORK, NEW YORK AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND
VENUE FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE
 
 
11

--------------------------------------------------------------------------------

 

SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY
MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 19.  EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF SUCH COURTS’ JURISDICTION AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


20.           Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.
 
21.           Corporate Opportunity.  Executive shall submit to the Board all
business, commercial and investment opportunities or offers presented to
Executive or of which Executive becomes aware which relate to the business of
the Company or any of its Subsidiaries at any time during Executive’s employment
(“Corporate Opportunities”).  Unless approved by the Board, Executive shall not
accept or pursue, directly or indirectly, any Corporate Opportunities on
Executive’s own behalf.
 
22.           Executive’s Cooperation.  During Executive’s employment and
thereafter, Executive shall cooperate with the Company, its Subsidiaries and
their respective Affiliates in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company, any Subsidiary or any of their
respective Affiliates (including, without limitation, Executive being available
to the Company, its Subsidiaries and their respective Affiliates upon reasonable
notice for interviews and factual investigations, appearing at the Company’s,
any Subsidiary’s or any of their respective Affiliates’ request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Company, its Subsidiaries and their respective Affiliates
all pertinent information and turning over to the Company, its Subsidiaries and
their respective Affiliates all relevant documents which are or may come into
Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments).  In the
event the Company, any of its Subsidiaries or their respective Affiliates
require Executive’s cooperation in accordance with this Section 22 following the
termination of Executive’s employment, the Company shall pay Executive a per
diem reasonably determined by the Board and reimburse Executive for reasonable
expenses incurred in connection therewith (including lodging and meals, upon
submission of receipts).
 
23.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
 
12

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.


“Cause” means with respect to Executive one or more of the following: (i) the
conviction of a felony or plea of nolo contendere or guilty to a felony, (ii)
willful misconduct or gross negligence in connection with his employment which
is intended to result or does result in a material adverse effect on the Company
or any of its Subsidiaries, (iii) any willful act or omission aiding or abetting
a competitor, supplier or customer of the Company or any of its Subsidiaries to
the material disadvantage or detriment of the Company or any of its
Subsidiaries.  It is agreed and understood that mere underperformance or
substandard performance of the Executive or the Company and its Subsidiaries is
not intended to and shall not provide an independent basis for termination for
Cause.
 
“Effective Date” means the date on which the Company completes its proposed
equity capital financing in the amount of at least $10,000,000.
 
“Good Reason” means if Executive resigns from employment with the Company and
its Subsidiaries as a result of one or more of the following actions (in each
case taken without Executive’s written consent): (i) a reduction in Executive’s
Base Salary or an adverse change in the calculation of the Performance Bonus,
(ii) a material diminution of Executive’s title, duties, authorities or
reporting relationships, (iii) the Company changes Executive’s principal place
of business to a location greater than 50 miles outside New York County, New
York, (iv) the assignment to Executive of any duties inconsistent with his
position with the Company in any material adverse respect, (v) any other
material breach by the Company (or its successors) of this Agreement or any
other written agreement to which the Company and the Executive are parties;
provided that, none of the events described in clauses (i) through (v) above
shall constitute Good Reason unless the Executive shall have notified the
Company in writing describing the event(s) which constitute(s) Good Reason
within 90 days after the occurrence of the event(s) and the Company and/or its
Subsidiaries shall have failed to cure such events within 30 days after the
Company’s receipt of such written notice.  Notwithstanding clause (iii) above,
Executive and the Company acknowledge and agree that the Company shall not be
restricted from relocating the Company’s principal place of business or company
headquarters and requiring Executive to spend significant time at any such new
location (and any such relocation of the Company’s principal place of business
or company headquarters and requiring Executive to spend significant time at any
such new location shall not constitute requiring Executive to relocate his
primary residence) so long as Executive is not required to spend a majority of
his working time (normal travel for business purposes excluded) at such new
location.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Proprietary Information” means all information of a confidential or proprietary
nature (whether or not specifically labeled or identified as “confidential” and
now existing or to be developed in the future), in any form or medium, that
relates to or results from the business, historical or projected financial
results, products, services or research or development of the Company or any of
its Subsidiaries or Affiliates or their respective suppliers, distributors,
customers, independent contractors or other business relations.  Proprietary
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (I) related to the Company’s or its Subsidiaries’ or
Affiliates’
 
 
13

--------------------------------------------------------------------------------

 

(including their predecessors’ prior to being acquired by the Company) current
or potential business and (II) is not generally or publicly known.  Proprietary
Information includes, but is not limited to, the following: (i) internal
business information (including historical and projected financial information
and budgets and information relating to strategic and staffing plans and
practices, including plans regarding planned and potential sales, financial and
business plans, training, marketing, promotional and sales plans and practices,
cost, rate and pricing structures and prices and terms, risk management
practices, negotiation strategies and practices, accounting and business
methods, acquisition opportunities, development, transition and transformation
plans, locations of sales representatives, customer service, integration
processes and requirements and costs of providing service, support and
equipment); (ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, the Company’s or any of its
Subsidiaries’ current, former or prospective employees (including personnel
files and other information), suppliers, distributors, customers, independent
contractors or other business relations and their confidential information;
(iii) Trade Secrets, technology, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals, flow charts,
documentation, models, data and data bases relating thereto; (iv) computer
software, including operating systems, applications and program listings;
(v) inventions, innovations, ideas, devices, improvements, developments,
methods, processes, designs, analyses, drawings, photographs, reports and all
similar or related information (whether or not patentable and whether or not
reduced to practice); (vi) copyrightable works, (vii) intellectual property of
every kind and description, and (viii) all similar and related information in
whatever form.
 
“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for this purpose a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  For the purposes hereof, the term Subsidiary shall include all
Subsidiaries of such Subsidiary.
 
“Trade Secrets” means the Company’s and its Subsidiaries’ trade secrets and
other Proprietary Information (as defined above) that the Company and/or its
Subsidiaries has made reasonable efforts to keep confidential and that derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use.
 
 
*    *    *    *    *
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 

   
BONDS.COM GROUP, INC.
         
By:
/s/ Edwin L. Knetzger, III    
Name:
Edwin L. Knetzger, III
   
Title:
Co-Chairman of the Board



 

    /s/ Michael O. Sanderson    
Michael O. Sanderson
   
Chief Executive Officer

 
 
15

--------------------------------------------------------------------------------

 


Exhibit B


Form of Release


GENERAL RELEASE


I, Michael O. Sanderson, in  consideration of and subject to the performance by
Bonds.com Group, Inc., a Delaware corporation (together with its subsidiaries
and affiliates, the “Company”), of its obligations under the Employment
Agreement, dated as of December ___, 2010 (the “Agreement”), do hereby release
and forever discharge as of the date hereof the Company and its affiliates and
all present and former directors, officers, shareholders, partners, members,
managers, agents, attorneys, representatives, employees, successors and assigns
of the Company and its affiliates (collectively, the “Released Parties”) to the
extent provided below.


1.           I understand that any payments or benefits paid or granted to me
under Section 4 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 4 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.


2.           Except as provided in paragraph 4 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or any law, rule or
regulation of the State of New York, including but not limited to, the New York
Human Rights Law; or under any other federal, state or local civil or human
rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 
 

--------------------------------------------------------------------------------

 

3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.


4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release.  I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).


5.           In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.


6.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.


7.           I agree that I will forfeit all amounts payable by the Company
pursuant to the Agreement if I challenge the validity of this General Release. I
also agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees,
and return all payments received by me pursuant to the Agreement.


8.           I represent that I am not aware of any claim by me other than the
claims that are released by this Agreement.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.  Nevertheless, I hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts.


9.           Notwithstanding anything in this General Release to the contrary,
this General Release shall not release or discharge any rights or claims arising
out of (a) any breach by the Company of the Agreement after the date hereof, (b)
any rights Executive has to be indemnified for any actions arising out of or
relating to Executive’s service as an officer, director or employee of the
Company, (c) any post-employment rights or benefits Executive may have under
compensation plans, programs or arrangements in which Executive participates,
including, but not limited to, those under the Option Agreement (as defined in
the Agreement) and any option plan of the Company, but excluding any severance
plan, (d) any post-employment rights or benefits Executive may have under any
“employee benefit plan” (as defined in Section 3(3) of ERISA), other than a
severance plan, (e) any rights Executive has a shareholder of the Company, (f)
COBRA and similar state law rights, and (g) reimbursement for reimbursable
business expenses in accordance with the Agreement.

 
 

--------------------------------------------------------------------------------

 


10.           Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(a)           I HAVE READ IT CAREFULLY;


(b)           I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;


(c)           I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


(d)           I AM ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;


(e)           I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON DECEMBER __, 2010, TO CONSIDER IT AND
THE CHANGES MADE SINCE THE DECEMBER __, 2010 VERSION OF THIS RELEASE ARE NOT
MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;


(f)           I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


(g)           I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


(h)           I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 
 

--------------------------------------------------------------------------------

 


DATE:  _________________
           
MICHAEL O. SANDERSON